Citation Nr: 0941358	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-31 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION


The Veteran had active service from April 1973 until July 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  The claims file was subsequently 
transferred to the RO in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hepatitis C.

2.  The competent medical evidence of record does not 
demonstrate that the current diagnosis of hepatitis C is 
causally related to active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, a VCAA letter was sent to the Veteran in April 2005 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter was sent prior to the initial RO decision 
in this matter.  A subsequent communication in June 2006 
explained how VA establishes disability ratings and effective 
dates.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  However, the June 2006 notice was fully compliant, 
and the claim was thereafter readjudicated in August 2006.  
Accordingly, any timing deficiency here has been 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006). 

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for hepatitis C.  Moreover, the 
post-service evidence does not indicate any current 
complaints or treatment referable to hepatitis until several 
decades following separation.  Furthermore, the record 
contains no competent evidence suggesting a causal 
relationship between the current disability and active 
service.  Moreover, as will be discussed in more detail in 
the analysis that follows, the Veteran's own statements of 
continuous symptomatology are not found to be persuasive and 
thus do not serve as a basis for finding that an examination 
is necessary here.  Additionally, while VA Fast Letter 04-13 
(June 29, 2004) indicates that the transmission of hepatitis 
C through jet injectors is "biologically plausible," there 
have been no case reports of such transmission. Thus, when 
viewed in conjunction with all other pertinent factors 
discussed above, such letter does not sufficiently establish 
that the current hepatitis C "may be related to active 
service" such as to require an examination.  For all of these 
reasons, there is no need to obtain an  examination, even 
under the low threshold of McLendon.

DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.  

The Veteran is claiming entitlement to service connection for 
hepatitis C.  Specifically, he contends in an April 2005 
statement in support of the claim that service connection is 
warranted for his hepatitis C as a result of jet-injector 
inoculation used during his basic training at Lackland 
Airforce Base in San Antonio.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009). However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the service treatment records are absent 
any complaints or treatment referable to hepatitis C or any 
other liver disorder.  Such records also fail to demonstrate 
that the Veteran received a transfusion during active 
service. There is similarly no showing that he got a tattoo 
or was exposed to blood during such service.

Following separation from active service in 1974, a diagnosis 
of hepatitis C is first documented in private treatment 
records dated in 1999.  No evidence prior to this date 
demonstrates manifestations of hepatitis C and a May 2005 
private record indicates an estimated date of onset of the 
disease as February 1999.  

The clinical records do not address the etiology of the 
Veteran's hepatitis C.  Again, he claims that it resulted 
from jet-injector inoculation in service.  With respect to 
other potential risk factors he denied engaging in high-risk 
sexual activity in an April 2005 statement.  Regarding drug 
use, his statements have been conflicting.  For example, he 
denied drug use in an April 2005 communication, but admitted 
to post-service drug abuse in his May 2006 notice of 
disagreement, and indeed, he filed a claim for drug and 
alcohol abuse.  He references crack cocaine, but it is 
unclear whether he is admitting or denying use of that drug.  
What is clear is that he contended such drug use would not 
have caused hepatitis C because it is taken intranasally 
rather than injected.  However, the Board observes that 
intranasal drug (cocaine) use is expressly listed as a risk 
factor in the April 2005 VCAA letter sent to the Veteran.

Further regarding the drug usage, it is noted that 
compensation shall not be paid if a claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2009).  With respect to alcohol 
and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a Veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(d) (2009).  Furthermore, VA's General Counsel has 
confirmed that direct service connection for a disability 
that results from a claimant's own abuse of alcohol or drugs 
is precluded for purposes of all VA benefits where, as here, 
the claim was filed after October 31, 1990.  See VAOGCPREC 7-
99; VAOGCPREC 2-98.  

It is acknowledged that under 38 C.F.R. § 3.301(c)(3) the 
isolated and infrequent use of drugs will not be considered 
willful misconduct.  In this case, the file does not provide 
sufficient information regarding the frequency or degree of 
usage, thus it is not possible to make a determination as to 
whether there was abuse, as opposed to casual/recreational 
usage.  In any event, even if an award is not precluded based 
on drug use, there is still no support for a grant of service 
connection, for the reasons discussed below.

As noted above, the first indication of hepatitis C is seen 
in 1999, over 20 years after the Veteran's discharge from 
active service. In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The Board acknowledges that the Veteran is competent to 
report observable symptomatology.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, to the extent that symptoms of 
hepatitis C, such as fatigue, are observable to a lay person, 
the Veteran here has not endorsed a history of continuity 
such as to enable a conclusion that the current hepatitis C 
was incurred in service.  Thus, continuity is not here 
established, either by the clinical evidence or the Veteran's 
own statements.

It is recognized that the Veteran himself believes his 
currently diagnosed hepatitis C is causally related to active 
service, specifically to jet-injector inoculation received 
during basic training.  However, according to the VA's 
Veterans Benefits Administration, while the transmission of 
hepatitis C through jet injectors is "biologically 
plausible," there have been no case reports of such 
transmission.  See VA Fast Letter 04-13 (June 29, 2004).  
Moreover, the studies referenced in the Fast Letter were not 
based on this Veteran's medical history, and thus are found 
to be wholly speculative as to his individual claim.  In this 
regard, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

Further regarding the Veteran's own opinions as to the 
etiology of his hepatitis C, such question here involves 
complex medical issues which the Veteran is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Indeed, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value. See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for hepatitis C, and there is no doubt to 
be resolved. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


